DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 1, 2021 are acknowledged.

Status of the Claims
	Claims 1-35 are cancelled. Claims 36-45 are newly added and pending.

Election/Restrictions
Claims 36-45 are allowable. The restriction requirement among the species, lipid, amphipatic compound, and active chemistry, as set forth in the Office action mailed on October 4, 2016 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 4, 2016 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Jardine on June 28, 2021.
The application has been amended as follows: 
Rewrite claim 36 as follows:
“A stable liquid nano-particle emulsion comprising nano-particles, wherein the nano-particles comprise:
62.50 wt% to 66.5 wt% of a C10-C22 methyl ester derived from a seed oil;
4.70 wt% to 5.00 wt% of a methylated alkyl ester;
4.70 wt% to 5.00 wt% of an essential orange oil;
3.80 wt% to 4.00 wt% of an ethoxylated fatty acid;
7.90 wt% to 11.00 wt% of a C9-C11 ethoxylated alcohol;
11.90 wt% to 12.00 wt% of an alkyl benzene sulfonate calcium salt;
about 0.50 wt% of additives including an antifoam agent and antioxidant agent;
wherein the nano-particles have a D50 and a mean average particle size of less than 100nm, wherein the nano-particles are diluted to form the stable liquid nano-particle emulsion, and 
wherein the stable nano-particle emulsion is adapted for use as a carrier for an agricultural chemistry.”

Rewrite claim 37 as follows:

“The stable liquid nano-particle emulsion according to claim 36, wherein the degree of ethoxylation of the ethoxylated fatty acid or the ethoxylated fatty alcohol is from 2 degrees to 60 degrees.”

Cancel claim 38.
Rewrite claim 39 as follows:

“The stable liquid nano-particle emulsion according to claim 36, wherein the ethoxylated fatty acid has a carbon chain length of 6 to 26 carbons.”
Rewrite claim 40 as follows:


Rewrite claim 41 as follows:

“A stable liquid nano-particle emulsion comprising nano-particles, wherein the nano-particles comprise:
about 6.0 wt.% of essential orange oil or a C10-C22 methyl ester derived from a seed oil;
about 7.0 wt.% of a sodium lauryl ether sulfate;
about 8.0 wt.% of an alkoxylated alcohol or alkoxylated alkylphenol;
about 13.0 wt.% of sodium dodecylbenzene sulfonate; 
about 1.7 wt.% of alpha olefin sulfonate;
about 1.5 wt.% of additives including an antioxidant agent, preservative, hydrotrope agent and pH adjuster; 
about 62.8 wt. % of water;
wherein the nano-particles have a D50 and a mean average particle size of less than 100nm, wherein the nano-particles are diluted to form the stable liquid nano-particle emulsion, and 
wherein the stable nano-particle emulsion is adapted for use as a carrier for an agricultural chemistry.”

Rewrite claim 42 as follows:

“The stable liquid nano-particle emulsion according to claim 41, wherein the degree of alkoxylation of the alkoxylated alcohol or alkoxylated alkylphenol is from 2 degrees to 60 degrees.”

Cancel claim 43.
Rewrite claim 44 as follows:

“The stable liquid nano-particle emulsion according to claim 41, wherein the alkoxylated alcohol or alkoxylated alkylphenol is ethoxylated, and has a carbon chain length of 6 to 26 carbons.”

Rewrite claim 45 as follows:

“The stable liquid nano-particle emulsion according to claim 41, wherein the agricultural chemistry is selected from the group consisting of pesticides, stimulants, herbicides, desiccants, defoliants, 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not teach or fairly suggest the instantly claimed nanoparticle emulsions, in particular the specific combination of components in the specifically claimed amounts. The closest prior art teachings are those of Wooster et al. (Wooster) (US 2010/0305218 A1; of record), whose teachings are discussed in detail in the office action of March 4, 2021. Wooster, however, does not disclose or fairly suggest specifically selecting the combination of ingredients recited in the instant claims in the specifically claimed amounts. 
Furthermore, the Declaration of Paulo Sergio Berg of December 1, 2020 (Declaration) demonstrates the advantages and unexpected results of the instantly claimed nanoparticle emulsions (representative of OR-004 and OR-001 in Table II of the Declaration) over Wooster’s nanoemulsion formulations. For example, as shown in Table IV of the Declaration, the claimed formulations, unlike Wooster’s nanoemulsion formulations, have improved stability and allowed for spontaneous formation of the nanoemulsion. It is noted that the Declaration’s OR-004 is representative of example ORO-004 in the instant Specification, and the Declaration’s OR-001 is representative of examples ORO-001 and ORO-002 in the instant Specification.
With regards to the support for the newly claimed amounts in claims 36 and 41, claim 41’s nanoparticle emulsion corresponds to example ORO-004 in Table 6 of the instant Specification. With regards to claim 36, the end points of the claimed ranges correspond to the amounts used in examples ORO-001 and ORO-002 in Table 5 of the instant Specification. Although the instant Specification does not appear to explicitly disclose the claimed ranges, the instant Specification discloses that “all numbers expressing quantities of ingredients…in the specification are to be understood as being modified in all instances by the term ‘about’.” (Spec., para.0142). As the term “about” encompasses deviations above and below the defined points, and because the two end points defining the ranges for each ingredient are so close (i.e. within 10-20% of the recited amounts) and/or overlaps in range when taking into account the amounts encompassed by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 36, 37, 39-42, 44, and 45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616